


Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT FACILITY AGREEMENT

 

Reference is made to the Credit Facility Agreement dated as of August 30, 2006
by and between TechTarget, Inc., a Delaware Corporation (the “Borrower”) and
Citizens Bank of Massachusetts (the “Bank”), which Credit Facility Agreement is
referred to herein as the “Credit Agreement.” Capitalized terms used in this
Amendment and not otherwise defined herein shall bear the same respective
definitions as set forth in the Credit Agreement.

 

WHEREAS, the parties desire to effect certain changes to the terms of the Credit
Agreement, including changes to the terms and conditions of the Credit Line and
the Term Loan.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
which is hereby acknowledged, the parties to the Credit Agreement hereby agree
as follows:

 

1.  Section 1, entitled “Definitions” is hereby amended as follows:

 

a.                                           The definition of “Applicable LIBOR
Margin” is hereby deleted and there shall be substituted for such definition the
following:

 

“Applicable LIBOR Margin” means the applicable margin as set forth in
Section 2.4 below.”

 

b.                                      A definition for “Net Cash and
Investments” is hereby inserted in appropriate alphabetical order:

 

“Net Cash and Investments” means cash on hand, demand deposit accounts and the
market value of any of the following owned by the Borrower: publicly traded
securities, mutual funds, money market investments and fixed income securities
issued by any publicly traded entity or by any government or government agency,
less Total Funded Debt.

 

c.                                       The definition of “Qualified
Acquisition” is hereby deleted and there shall be substituted for such
definition the following:

 

“Qualified Acquisition” shall mean a non-hostile (pursuant to an agreement with
the target) acquisition of stock or assets in substantially the same or
complementary to the line of business of the Borrower at a time when no Default
or Event of Default has occurred and is continuing, including but not limited to
financial covenants on both an actual basis and calculated on a pro-forma
combined or consolidated basis with the Borrower immediately following such
acquisition. Further to constitute a Qualified Acquisition either (a) Net Cash
and Investments must equal or exceed $50,000,000 immediately following
consummation of the acquisition, and treating all payments required to be made
within six (6) months after the closing of the transaction as being disbursed at
closing or (b) the acquisition does not exceed $10,000,000 in total aggregate
consideration (including but not limited to deferred and contingent payments and

 

--------------------------------------------------------------------------------


 

indebtedness assumed) (“Total Purchase Consideration”) and Total Purchase
Consideration for all acquisitions during such fiscal year do not exceed
$25,000,000. To the extent the EBITDA of an Acquisition is negative for the
Acquisition Test Period, in order to constitute a Qualified Acquisition, such
negative EBITDA must be less than (a) $1,000,000 for the Acquisition Test
Period, and (b) collectively, all Acquisitions with negative EBITDA may not have
combined negative EBITDA of more than $2,000,000 for the Acquisition Test Period
for the respective Acquisitions. “Acquisition Test Period” means the twelve (12)
full calendar months immediately preceding the date of the respective
Acquisition.

 

d.                                      A definition for “Total Funded Debt” is
hereby inserted in appropriate alphabetical order:

 

“Total Funded Debt” means all liabilities for borrowed money, including but not
limited to liabilities under this Agreement and all liabilities for leases
required to be capitalized under GAAP.”

 

2.  Section 2.4 entitled “Interest Generally” is amended by adding the following
immediately after the last sentence of such Section 2.4:

 

“As used herein, the term Applicable LIBOR Margin shall mean the margin
determined by reference to the following table determined by the ratio of Total
Funded Debt to EBITDA for the preceding four fiscal quarters of the Borrower:

 

 

Level

 

Ratio

 

Applicable LIBOR Margin

 

 

 

 

 

 

 

 

 

I

 

Equal to or greater than 2.0:1

 

1.50

%

 

II

 

Less than 2.0:1 but greater than or equal to 1.0:1

 

1.375

%

 

III

 

Less than 1.0:1

 

1.25

%

 

3.  Section 2.10 is hereby amended by deleting the existing provisions thereof
and substituting therefor the following:

 

“2.10 Unused Line Fee. The Borrower hereby agrees to pay the Bank a fully earned
and non-refundable unused line fee at the applicable per annum rate as set forth
in the following table as applied to the difference between (i) $20,000,000 and
(ii) the outstanding principal amount of the sum of the Advances and Letters of
Credit outstanding, which fee shall accrue and be charged to and paid by
Borrower on a quarterly basis in arrears. Such rate shall be measured by the
ratio of Total Funded Debt to EBITDA for the preceding four fiscal quarters of
the Borrower:

 

2

--------------------------------------------------------------------------------


 

 

Level

 

Ratio

 

Per Annum Unused Line Fee
Rate

 

 

I

 

Equal to or greater than 2.0:1

 

0.35

%

 

II

 

Less than 2.0:1 but greater than or equal to 1.0:1

 

0.30

%

 

III

 

Less than 1.0:1

 

0.25

%

 

4.  The following Section, to be designated as Section 2.11 shall be added to
the Credit Agreement:

 

2.11. Calculating the Ratio of Total Funded Debt to EBITDA. For purposes of
calculating the ratio of Total Funded Debt to EBITDA under Sections 2.4 and
2.10, the Bank shall utilize the financial statements and corresponding
Compliance Certificate for the most recent fiscal quarter as submitted by the
Borrower, which change in Applicable LIBOR Margin or unused line fee shall be
effective on the first Business Day of the calendar month following receipt of
such financial statements by the Bank. If by the first Business Day of a month
following the due date of the financial statements, the financial statements and
Compliance Certificate due have not been received, then the Applicable LIBOR
Margin and unused line fee shall be determined as if Level I were applicable,
from such day until the first Business Day of the calendar month following
actual receipt. If a party determines in good faith or obtains knowledge that
any information contained in any Compliance Certificate was untrue or incorrect
in any respect and that the calculation of the ratio on which the Applicable
LIBOR Margin or unused line fee for any particular period was determined was
inaccurate and, as a consequence thereof, the Applicable LIBOR Margin or line
fee was incorrect, the parties shall recalculate the Applicable LIBOR Margin and
unused line fee for such period.

 

5.                                      Sections 12A.3(a) and 12A.3(b) are
hereby amended to read in their entirety as follows:

 

“(a)                           Quarterly, within forty-five (45) days after the
end of each of the first three fiscal quarters of the Borrower, a
management-prepared consolidated balance sheet for Borrower and the Subsidiaries
and a consolidated statement of income and expense, and consolidated statement
of cash flow for the quarter then ended and year to date and with consolidating
data for Borrower and each Subsidiary, (with such detail as the Bank may
reasonably require) together with a Covenant Compliance Certificate in the form
of Exhibit 12.A.3(a), certified to fairly present the financial condition of
Borrower by its Chief Financial Officer, subject to normal year end audit
adjustments and the absence of footnotes. Such report shall be accompanied by
any other material submitted to the Securities and Exchange Commission on
Form 10-Q.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Within ninety (90) days after the end of
each fiscal year of Borrower, a consolidated financial statement for such year
for Borrower and the Subsidiaries, consolidated statement of income and expense
and a consolidated statement of cash flow, in accordance with GAAP, with an
audit report thereon by an independent certified public accountant selected by
Borrower and reasonably satisfactory to Bank, such statements to including
consolidating data in respect of Borrower and all Subsidiaries. Such report
shall be accompanied by any other material submitted to the Securities and
Exchange Commission on Form 10-K.”

 

6.                                      There shall be added to the Credit
Agreement the following additional provision to be designated as
Section 12A.3(f):

 

“(f)                             Concurrently with the filing thereof, all
reports submitted to the Securities and Exchange Commission or applicable stock
exchanges, and concurrently with the transmittal thereof, all reports and other
materials transmitted to its stockholders.”

 

7.                                      Sections 12A.9.1. and 12A.9.2 are
amended by deleting the existing provisions thereof and substituting therefor
the following:

 

“12A.9.1 The Borrower shall maintain a Debt Service Coverage Ratio of not less
than 1.25 to 1.0, tested as of the end of each fiscal quarter on a trailing
twelve months basis.

 

12A.9.2 Borrower’s ratio of Total Funded Debt to EBITDA shall not exceed 3.0 to
1.0, with EBITDA calculated on a trailing 12 month basis, tested as of the end
of each fiscal quarter.”

 

8.                                      Borrower represents and warrants to the
Lender that (i) no Defaults or Events of Default have occurred that are
continuing; (ii) Borrower has complied with all the covenants and agreements
contained in the Loan Documents (as defined in the Credit Agreement) in all
material respects; (iii) the representations and warranties of Borrower
contained in the Loan Documents are true and correct in all material respects as
of the date hereof; and (iv) this Amendment and all other documents relating to
this Amendment delivered this date to the Lender have been authorized by all
necessary actions on the part of the Borrower.

 

9.                                      The Borrower shall pay the Lender all
costs and expenses of the Lender (including all reasonable attorneys’ fees) in
connection with this Amendment. The Borrower agrees to deliver to the Lender
such other documents relating to this Amendment as the Lender may reasonably
require, all in form and substance reasonably satisfactory to the Lender.

 

10.                               This Amendment may be executed in one or more
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement.

 

4

--------------------------------------------------------------------------------


 

11.                               Upon and after the date of this Amendment, all
references to the Credit Agreement in any Loan Document, shall mean the Credit
Agreement as affected by this Amendment. Except as expressly provided in this
Amendment, the execution and delivery of this Amendment does not and will not
amend, modify or supplement any provision of, or constitute a consent to or a
waiver of any noncompliance with the provisions of the Credit Agreement, except
as specifically set forth herein, and except as specifically provided in this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect in accordance with the respective terms thereof.

 

Executed as of the 30 day of August, 2007.

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

/s/ William M. Clossey

 

 

William M. Clossey, Vice President

 

 

 

 

 

 

 

TECHTARGET, INC.

 

 

 

 

 

 

 

By:

/s/ Eric Sockol

 

 

Eric Sockol

 

 

CFO

 

5

--------------------------------------------------------------------------------

 
